659 S.E.2d 8 (2008)
TOTAL RENAL CARE OF NORTH CAROLINA, LLC, Petitioner
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF HEALTH SERVICE REGULATION (f/k/a Division of Facility Services), Certificate of Need Section, Respondent and
Bio-Medical Applications of North Carolina, Inc. and Nephro Rentals, LLC, Respondent-Intervenor.
No. 44P08.
Supreme Court of North Carolina.
February 29, 2008.
William R. Shenton, Thomas R. West, Pamela A. Scott, Raleigh, for Total Renal Care.
Joy H. Thomas, for Bio-Medical Applications, et al,
June S. Ferrell, Assistant Attorney General, for NCDHHS.

ORDER
Upon consideration of the petition filed by Petitioner on the 30th day of January 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th day of February 2008."